DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, 16, and 19, for a hair cutting device and method of forming a hair cutting device comprising a cutting element that comprises an optical waveguide that is coupled to the light source to receive the laser light, wherein a portion of a side wall of the optical waveguide forms a cutting face for contacting the hair, and wherein, at least at the one or more specific wavelengths, the cutting face of the optical waveguide has a waveguide refractive index which is higher than the surface refractive index to avoid coupling into the surface when the surface contacts the optical waveguide, and wherein the waveguide refractive index of the optical waveguide changes with increasing distance from an optical axis of the optical waveguide, the optical axis being along a center of the optical waveguide has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 1, 16, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792